DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In light of the references submitted via IDS, the search was updated and claims were amended via examiner’s amendments as shown in the action mailed on 10/29/2020. The newly cited references, alone or in combination, appear to teach or reasonably suggest the amended claimed limitations.
Among the submitted references, the closest references were determined to be Panasyuk et al (US 20070024946) and the Boyden et al (US 20080058587 and US 20080058785) which none of these references alone or in combination appear to teach amended claims as shown in examiner’s amendments in the previous action mailed on 10/29/2020.
In general, both of those references (Boyden and Panasyuk) references appear to be directed to unrelated inventions such as “ablating” tissues or hyperspectral imaging for determination, assessment and monitoring of systemic physiology and shock which appears to be quite contrasting from the claimed invention as amended in the allowance mailed on 10/29/2020. The amended claims, inter alia, are directed to fluorescence-based imaging of a target with the excitation light during fluorescent 
Where the lens is configured to direct optical signals responsive to illumination of the target surface with the excitation light toward the filter, the filter is configured to permit optical signals corresponding to autofluorescence [from a sample] having a wavelength between about 500 nm and about 550 nm and/or a wavelength greater than or equal to about 600 nm to pass through the filter to the image sensor. Then image sensor detects the filtered optical signals and processor spatially co-registers data such as absorbance data, reflectance data, endogenous fluorescence data, and exogenous fluorescence data, based on the detected optical signals.
As can be seen above, both Boyden and Panasyuk references appear to be quite different since the references teaches ablation of tissues or hyperspectral imaging of systemic physiology and shock. The references, alone or in combination, among other features, do not teach or reasonably suggest the above noted general limitations along with excitation light source is positioned between the target surface and the image sensor during fluorescent imaging and spatially co-registers data such as absorbance data, reflectance data, endogenous fluorescence data, and exogenous fluorescence data, based on the detected optical signals. 
In addition, it would not be reasonable or skilled artisan motivated to combine device for ablating tissues with hyperspectral imaging for determination, assessment and monitoring of systemic physiology and shock.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims as noted above are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SERKAN AKAR/           Primary Examiner, Art Unit 3793